Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: page 7, para 0040: the term “Thus, The” is incorrect. Appropriate correction is required.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claims 1, 8, 12, 14, 15, 19 and 20, the omitted structural positive cooperative relationship is: projection screen 
In absence of essential structural positive relationship of the projection screen, it remains uncertain as to how the projection screen is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the projection screen, it remains uncertain as to whether the projection screen is structurally part of the claimed device.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 12 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kim et al (USPgPub 2017/0336628, of record).

	an image source (13) configured to generate and emit light having image information;
	a first polarization control device (12, 14) configured to receive the light and convert the light into a first polarized light or a second polarized light having a polarization direction different from a polarization direction of the first polarized light; and
	a focal length switching device (4, 5) configured to transmit the first polarized light (e.g. S-type) and the second polarized light (e.g. P-type) and have different deflection effects on the first polarized light and the second polarized light; and 
mirror (3) between focal length switching device (4, 5) and projection screen (windshield 6).
Since Kim et al disclose the focal length switching device, as claimed by applicant, it would be able to transmit the first polarized light and the second polarized light and have different deflection effects on the first polarized light and the second polarized light such that the first polarized light and the second polarized light passing through the focal length switching device are projected onto a projection screen to 
The limitation “projection screen” at last paragraph is not given a patentable weight since it is not cited positively. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, as applied to claim 1.
As to claims 11, 13 and 14, although Kim et al do not disclose a second polarization control device or mirror group including two mirrors or a transparent cover plate, as claimed by applicant, such claimed features would be considered common and within level of ordinary skill in the art and therefore would have been obvious to one of ordinary skill in the art.

Claims 2-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten 
As to claims 2-9, prior art of the record does not disclose applicant’s claimed head-up display device of claim 2, which includes all limitations of base claim 1, further including a second polarization control device.
As to claims 15-18, prior art of the record does not disclose applicant’s claimed head-up display device of claim 15, which includes all limitations of base claim 1, 
wherein the focal length switching device includes a specific structure of a birefringent prism, 
wherein the focal length switching device further includes a specific structure of a mirror, and
further including specific features of the first and second polarized lights, as cited in claim 15.

Claims 19-20 are allowed over prior art of the record since the prior art does not disclose applicant’s claimed display method of a head-up display device including: detecting a travelling speed of a carrier, controlling a first polarization control device, and projecting first and second polarized lights, as cited specifically cited in claim 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879